11/01/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0323



                             No. DA 21-0323

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

RANDY VAUGHN SNEED,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 6, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                November 1 2021